UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-21419) Hennessy SPARX Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. Hennessy Select SPARX Japan Fund Schedule of Investments July 31, 2010 (Unaudited) Number of Shares Value COMMON STOCKS - 90.80% Consumer Discretionary - 20.08% Asics Corp. $ Isuzu Motors, Ltd. Ryohin Keikaku Co., Ltd. Shimano, Inc. Toyota Motor Corp. Consumer Staples - 11.21% Kao Corp. Unicharm Corp. Financials - 2.80% Mizuho Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Health Care - 7.41% Mani, Inc. Rohto Pharmaceutical Co., Ltd. Terumo Corp. Industrials - 25.96% Daikin Industries Ltd. Itochu Corp. Komatsu, Ltd. Marubeni Corp. Misumi Group, Inc. Mitsubishi Corp. Sumitomo Corp. Information Technology - 8.01% Keyence Corp. Toshiba Corp. Materials - 15.33% Fuji Seal International, Inc. JFE Holdings, Inc. Sumitomo Metal Industries, Ltd. Sumitomo Metal Mining Co., Ltd. Taiyo Nippon Sanso Corp. TOTAL COMMON STOCKS (Cost $53,467,827) $ Number of Shares Value SHORT-TERM INVESTMENTS - 8.48% Money Market Funds - 8.48% Federated Government Obligations Fund - Institutional Class 0.062% (a) $ Fidelity Government Portfolio - Institutional Class 0.077% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $4,819,791) $ Total Investments(Cost $58,287,618) - 99.28% $ Other Assets in Excess of Liabilities - 0.72% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) The rate listed is the fund's 7-day yield as of July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2010 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. The fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of July 31, 2010: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Common Stock $- $- Short-Term Investments $- $- Total Investments in Securities $- $- Hennessy Select SPARX Japan Smaller Companies Fund Schedule of Investments July 31, 2010 (Unaudited) Number of Shares Value COMMON STOCKS - 96.60% Consumer Discretionary - 20.61% ASKUL Corp. $ Bals Corp. Fujitsu General Ltd. Honeys Co., Ltd Ikyu Corp. Nippon Seiki Co., Ltd. Otsuka Kagu, Ltd. Press Kogyo Co., Ltd. Sankyo Seiko Co., Ltd. Seria Co., Ltd. 74 Tohokushinsha Film Corp. Village Vanguard Co., Ltd. 52 Wowow, Inc. 74 Consumer Staples - 1.61% Cawachi Ltd. Financials - 6.60% Anicom Holdings, Inc. (a) RISA Partners, Inc. Suruga Bank, Ltd. Tokyo Tomin Bank, Ltd. Health Care - 6.36% Message Co., Ltd. Paramount Bed Co., Ltd. So-net M3, Inc. 90 Industrials - 36.91% Aica Kogyo Co., Ltd. Anest Iwata Corp. Asunaro Aoki Construction., Ltd. Benefit One, Inc. Daimei Telecom Engineering Corp. Hirano Tecseed Co., Ltd. Ichinen Holdings Co., Ltd. Kito Corp. Kyosan Electric Manufacturing Co., Ltd. Nippon Yusoki Co., Ltd. Nitto Kogyo Corp. NPC Inc. Prestige International, Inc. SBS Holdings, Inc. Senko Co., Ltd. Shin Nippon Air Technologies Co., Ltd. Skymark Airlines Inc. Takeei Corp. Teraoka Seisakusho Co., Ltd. Toshin Group Co., Ltd. Uchida Yoko Co., Ltd. Yushin Precision Equipment Co., Ltd. Information Technology - 15.51% Elecom Co., Ltd. Macnica, Inc. Nippon Chemi-con Corp. SRA Holdings, Inc. Tamura Corp. Works Applications Co., Ltd. Yamaichi Electronics Co., Ltd. (a) Yokowo Co., Ltd. Materials - 8.38% Adeka Corp. Fujikura Kasei Co., Ltd. JSP Corp. Ohara, Inc. Shinagawa Refractories Co., Ltd. Tokyo Tekko Co., Ltd. Ube Material Industries, Ltd. Wood One Co., Ltd. Utilities - 0.62% Japan Wind Development Co., Ltd. (a) 60 TOTAL COMMON STOCKS (Cost $13,328,088) $ Number of Shares Value SHORT-TERM INVESTMENTS - 4.30% Money Market Funds - 4.30% Fidelity Government Portfolio - Institutional Class 0.077% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $674,984) $ Total Investments(Cost $14,003,072) - 100.90% $ Liabilities in Excess of Other Assets - (0.90)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate listed is the fund's 7-day yield as of July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2010 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. The fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of July 31, 2010: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Utlilities - - Total Common Stock $- $- Short-Term Investments $- $- Total Investments in Securities $- $- Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hennessy SPARX Funds Trust By (Signature and Title)/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date 9/22/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date9/22/10 By (Signature and Title)* /s/ Teresa M. Nilsen Teresa M. Nilsen Treasurer (Principal Executive Officer) Date9/22/10
